DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the Applicant’s arguments, filed 19 October 2022, with respect to the rejection(s) of claim(s) 1-9 and 12-18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112 as submitted below.
Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The Applicant argued that the Examiner failed to show two unique features of the claims as filed: 1) measuring system pressure to determine a pressure trace and 2) determining the dwell volume from a time delay determined between the gradient composition at the mixing location and the pressure trace. With this in mind, the Applicant admits that this combination of using the pressure trace and the time delay to determine dwell volume is unique and novel to the present invention. However, the specification as filed never explains how this unique combination of measurements is actually combined to obtain the dwell volume. In looking through the specification, paragraph [0067] seems to be the closest to stating how this is done:“[0067] In another alternative implementation of the method, the programmed gradient may be intentionally selected to be a nonlinear gradient. The nonlinear gradient may be defined to compensate for the nonlinearity in a viscosity change so that the pressure trace may have improved linearity. Thus, this intentional "distortion" in the linearity of the gradient composition change enables operation over a wider range of viscosity values, providing a linear pressure response and enabling easy determination of offset between the programmed gradient and measured pressure trace for dwell volume estimation.”
Much like how the claim language is written and presented, it is stated that one can use the pressure response (pressure trace) and an offset of the gradient (time delay) to estimate the dwell volume (determine dwell volume).  But this doesn’t explain how the distortion is used to make thus happen. It also doesn’t explain how the dwell volume is determined, this states an estimation is done, but that is not really a determination.  There is no real disclosure in the specification as filed how the dwell volume is determined.  The specification states many the dwell volume is a product of the time delay and the flow rate of the solvent mixture, but that is not using the claimed pressure trace that the Applicant argues is not in the reference. The applicant refers to plots, Figures 6 and 8, that supposedly show the method claimed.  While it is clear that there are various values, such as a gradient plot (50 in Figure 6) and a resultant pressure trace (52 in Figure 6), paragraph [0055] states:
“….the programmed gradient 50 shows a transition over four minutes from a maximum of the first solvent (solvent A) to a minimum of the first solvent where the maximum and minimum values are selected to achieve a linear response in the pressure trace 52 as described above. The pressure trace 52 decreases from a maximum pressure value until it reaches a minimum pressure value. Some distortion from linearity in the pressure trace 52 is evident near the beginning and near the end of its transition due to effects from the mixer where the solvents are combined. The pressure trace 52 is shifted in time from the programmed gradient 50 by a time t due to the dwell volume and the column volume. To properly determine the gradient delay at the head of the chromatographic column, 
 
the time shift t between the programmed gradient 50 and the pressure trace 52 is decreased by a time corresponding to half of the column volume multiplied by the flow rate. For example, if the column has a delay time of to associated with its full volume and the flow rate, the gradient delay is t - to/2. The column volume may be known from product specification information. Alternatively, for some columns, the column volume may be calculated from other parameters for the column such as the column dimensions and particle size. Thus, the gradient delay at the head of the column can easily be determined from the measured value At and the known column volume to. 
 Here, it states that the gradient delay and pressure trace are shifted due to the dwell volume. This still doesn’t state a determination of the dwell volume but rather how the dwell volume, gradient delay and pressure trace can be affected.  Thus, one of ordinary skill in the art cannot make or use the invention based upon the specification as filed. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  
With respect to the case of the present invention, there is no indication of working examples (Wands Factor G), the Applicant’s arguments about this being unique means that the state of the art would be different than the present claimed invention (Wands Factor C), the Applicant has not provided enough direction in the specification as filed (Wands Factor F), and the amount of experimentation required to figure out how to find the dwell volume based upon this claimed combination would be extraordinary (Wands Factor H).  Since all independent claims 1, 10, 12, and 16 require this determination of dwell volume from the pressure trace and the time delay, then claims 2-9, 11, 13-15, 17, an 18, which depend from claims 1, 10, 12, and 16, respectively, would lack an enabling disclosure as well.






Conclusion



The present rejection does not contain a prior art rejection, but that is in not meant as an indication of any allowable subject matter in the present application.  The current 35 USC 112 issues in the claims actually present an issue with performing an adequate and proper search of the claims in relation to the prior art as it is difficult at this time to determine precisely what the invention is truly doing and how. Should the applicant amend the claims to resolve these issues, then a new search will be conducted and if at that time similar prior art is found and a prior art rejection is made, then that rejection can be made final if the rejection is deemed to be made in view of the newly amended claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



December 12, 2022


/JOHN FITZGERALD/           Primary Examiner, Art Unit 2855